Exhibit TD Bank Financial Group provides update on fourth quarter results including credit trading loss and release of litigation reserve related to Enron TDBFG expects to achieve $4 billion milestone for retail earnings for TORONTO, November 20, 2008 - TD Bank Financial Group (TDBFG) announced today that it expects to report the following results for its fourth quarter ended October 31, 2008: • Diluted earnings per share on a reported basis (GAAP) of $1.22 • Diluted earnings per share on an adjusted basis of • Credit trading losses of approximately $350 million (after-tax) for the quarter in Wholesale Banking, leading to a net loss of $228 million on an adjusted basis for that segment • A net loss in the Corporate segment of $153 million on an adjusted basis for the fourth quarter • Net earnings of $1,046 million in retail segments on an adjusted basis for the fourth quarter, achieving a milestone in retail adjusted earnings of $4 billion for fiscal 2008 • Tier 1 capital ratio of 9.8% Three significant items have impacted TDBFG’s expected earnings, prompting a decision to pre-release these fourth quarter results. A conference call will be held by TDBFG executives this morning to discuss these items. Details of the call are below. The first significant item relates to the credit trading business in TDBFG’s Wholesale Banking segment. As previously disclosed, due to global liquidity issues, the widening in the pricing relationship between asset and credit protection markets (basis) has negatively impacted credit trading-related revenues for the first three quarters of 2008. The dramatic absence of liquidity in global credit markets in September and October has produced an unprecedented widening of the basis, causing larger losses in Wholesale Banking in the fourth quarter. To address this continuing deterioration TDBFG has refocused its credit trading business, including continuing to reduce this book of business in an orderly fashion, and, accordingly, it has reclassified certain trading financial assets into the available-for-sale category during the quarter. The assets will be managed with the goal of recapturing the value over time as markets stabilize.As the reclassification was made effective August 1, 2008 in accordance with recent amendments to the accounting rules for financial assets announced by the Canadian accounting standard setters, the losses for the quarter do not include any mark-to-market changes in the fair values of the reclassified assets. “TD’s strategic positioning in wholesale banking has helped us avoid most of the problems that have hurt banks around the world. That being said, it’s not been possible to completely avoid the unprecedented global liquidity crisis of the last few months,” said Ed Clark, President and CEO, TDBFG. “This has meant that despite holding what we consider quality assets, assets which continue to perform, we’re in a position of having to take some mark-to-market losses,” noted Clark. TDBFG’s Corporate segment will record a net loss of $153 million on an adjusted basis for fourth quarter, compared to our normal loss of approximately $40 million.
